Mr. Justice Paxson.
— I concur in what has been so well said by our brother Woodward, and I desire to say in addition, that if we are to give a literal construction to the Act of 1867, it will preserve the lien of a mortgage though the sale be upon said mortgage, or upon the bond accompanying it. Even a sale upon a prior mortgage is within the letter of the act. So is a judicial sale in the execution of a power contained in a will. Such sale of a necessity sweeps away all subsequent liens as well as estates. I do not think that the word “ lien” in the Act of 1867 is to be taken *132in its technical sense, but rather in the broad sense of embracing any charge or right upon the land by means of which a sale thereof could be compelled. Of this nature is a power of sale before mentioned. So, also, I am inclined to think is the right or power which each owner has to compel partition. Such right is incident to every tenancy in common, and an encumbrancer who takes a lien upon an undivided interest, takes it subject to the paramount right of each tenant to have partition, with notice thereof.
Chief Justice Agnew and "Mr. Justice Sharswood dissented.